Per Curiam. This claim arising out of the death of a fireman allegedly killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s Office which substantiates matters set forth in the application. Based upon these documents and other evidence at a review before the Court on June 15, 1978, the Court finds that: 1. The Claimant, Erika Smith, is the widow of the decedent and is the beneficiary who was designated by him as stated in the application for benefits; 2. The decedent, James M. Smith, was a firefighter, employed by the Chicago Fire Department and engaged in the active performance of his duties, within the meaning Section 2(e) of the Act, on November 24, 1977. He was 56 years of age; 3. On said date, at approximately 5:45 p.m., firefighter Smith responded to a fire alarm at his fire station, 330 West 104th Street, Chicago, Illinois directly east of 104th Street and Howard Avenue. As the fire truck left the station, Smith was standing, and riding, on the running board at the rear of the fire truck on the driver’s side. The truck turned north on Howard Avenue; and at 103rd Street and Howard Avenue, approximately one block from the fire station, firefighter Smith was noticed as missing from the truck. The truck returned to the station, and Smith was found laying in the street, at the intersection near the fire station, alongside the curb, unconscious, bleeding from his nose and mouth, with a pool of blood around his head. Smith was taken by fire department ambulance to a hospital where he was admitted at 6:15 p.m. the same day. Surgery was performed on November 26, 1977, and a trachectomy was also performed on December 4, 1977. Smith never regained consciousness and died on December 16,1977. The medical examiner’s certificate of death recites the cause of death as “cranio-cerebral injury, traumatic, severe;” due to a “fall from fire truck.” The fire call to which he had responded was later found to be a false alarm; 4. Firefighter Smith was killed in the line of duty as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Erika Smith as widow and designated beneficiary of the deceased firefighter, James M. Smith.